DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 and 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2021.
Applicant's election with traverse of species restriction in the reply filed on 04/20/2021 is acknowledged.  The traversal is on the ground(s) that “the various embodiments are closely related and do not require separated fields of search”.  This is not found persuasive because the non-elected claims disclose a different configuration of the devices wherein the apparatus would also perform a function that has been claimed already to be performed by another device, this would need different and additional searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takigawa et al. (US 2018/0210686 A1).

	With respect to Claim 1, Takigawa’686 shows an image forming system (Figure 1 pull printing system 1) comprising a document receiving apparatus (Paragraph [0036] PC’s 200), an output apparatus (Paragraph [0036] MFPs 300), and a bibliography server (Paragraph [0036] print servers 100), the document receiving apparatus (Figure 3 PC 200) comprising: 
a first memory storing first instructions (Figure 3 memory 202); and 
a first processor (Figure 3 CPU 201) which is capable of executing the first instructions causing the document receiving apparatus to accept and store print jobs (paragraph [0038] transmitting a print job to the print server 100 and causing the print server 100 to store the print job), 
the bibliography server (Figure 2 Print server 100) comprising: a second memory storing second instructions (Figure 2 memory 102); and 
a second processor (Figure 2 CPU 101) which is capable of executing the second instructions causing the bibliography server to receive bibliographic information that includes a storage location of each print job from the document receiving apparatus and store the bibliographic information (Paragraphs [0040]-[0041] receive a print job transmitted from the client PC 200 and stores print data and information included in the print job, the information included in the print job is related to print settings and includes bibliographic information of the print job), and 
the output apparatus (Figure 4 MFP 300) comprising: 
a third memory storing third instructions (Figure 4 memory 302); and 
a third processor which is capable of executing the third instructions (Figure 4 CPU 301) causing the output apparatus to: 
acquire the bibliographic information from the bibliography server (Figure 18 S1803 paragraph [0156] MFP 300 requests the print server 100 for a print job list that is associated with the user, sending a print job list acquisition request); 
in response to an instruction for remote hold printing (Figure 18 S1802), display the bibliographic information as a list of print jobs that are output targets (Figure 19 and paragraph [0161] MFP 300 displays the received print job list by using the display, paragraph [0137] each job is stored with bibliographic information such as a job name, and print settings information in); and 
acquire a print job selected from the list (Figure 18 S1809 obtain job), from the storage location and execute the print job (Figure 18 S1810 execute job).  
With respect to Claim 2, Takigawa’686 shows an image forming system wherein, in response to the instruction for remote hold printing that is given by a user (Figure 18 S1802 request for job to print from a remote server), the output apparatus acquires the bibliographic information regarding a print job of the user from the bibliography server (Figure 18 S1808 selecting a job to obtain in S1809).  
With respect to Claim 3, Takigawa’686 shows an image forming system wherein, in response to a user logging in to the output apparatus (Figure 18 S1801 log in of user), the output apparatus acquires the (Figure 18 S1801-S1809).  
With respect to Claim 12, arguments analogous to those presented for claim 1, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US 2018/0210686 A1) in view of Kamada (US 10095454 B1).
With respect to Claim 6, Takigawa’686 does not specifically show wherein each of the document receiving apparatus, the output apparatus, and the bibliography server is an image forming apparatus.
Kamada’454 shows wherein each of the document receiving apparatus, the output apparatus, and the bibliography server is an image forming apparatus (Column 6, Lines 56-67 and figure 6 discloses each printer (image forming apparatus/output apparatus) discloses a IOT module that can operate the printer as a administrative/bibliography server 2 Column 4, Lines 46-50 describes the administrative server 2 with the ability to register a print job (document receiving apparatus)).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Takigawa’686 to include each of the document receiving apparatus, the output apparatus, and the bibliography server is an image forming apparatus method taught by Kamada’454. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit any device in a network to performed the necessary function when errors are found (column 6 lines 44-54 and column 7 lines 55-61).
With respect to Claim 7, Takigawa’686 shows an image forming apparatus (Paragraph [0036] MFPs 300) configured to function as an output apparatus that is connected to a document receiving apparatus that accepts and stores print jobs (Paragraph [0036] PC’s 200), a bibliography server (Figure 2 Print server 100) that receives bibliographic information including a storage location of each print job from the document receiving apparatus and stores the bibliographic information (Paragraphs [0040]-[0041] receive a print job transmitted from the client PC 200 and stores print data and information included in the print job, the information included in the print job is related to print settings and includes bibliographic information of the print job), the image forming apparatus- 35 -10193018US01/P220-0101US comprising: a memory storing instructions (Figure 4 memory 302); and a processor which is capable of executing the instructions (Figure 4 CPU 301) causing the image forming apparatus to: 
acquire the bibliographic information from the bibliography server (Figure 18 S1803 paragraph [0156] MFP 300 requests the print server 100 for a print job list that is associated with the user, sending a print job list acquisition request); 
display, in response to an instruction for remote hold printing, the acquired bibliographic information as a list of print jobs that are output targets (Figure 19 and paragraph [0161] MFP 300 displays the received print job list by using the display, paragraph [0137] each job is stored with bibliographic information such as a job name, and print settings information in); and acquire, in response to an instruction, a print job selected from the list, from the storage location and execute the print job (Figure 18 S1809 obtain job and S1810 execute job).  
and a bibliography server.
 Kamada’454 shows an image forming apparatus configured to function as an output apparatus that is connected to a document receiving apparatus that accepts and stores print jobs and a bibliography server (Column 6, Lines 56-67 and figure 6 discloses each printer (image forming apparatus/output apparatus) discloses a IOT module that can operate the printer as a administrative/bibliography server 2 Column 4, Lines 46-50 describes the administrative server 2 with the ability to register a print job (document receiving apparatus)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Takigawa’686 to include an image forming apparatus configured to function as an output apparatus that is connected to a document receiving apparatus that accepts and stores print jobs and a bibliography server method taught by Kamada’454. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit any 
With respect to Claim 8, Takigawa’686 shows an image forming apparatus wherein, in response to the instruction for remote hold printing that is given by a user (Figure 18 S1802 request for job to print from a remote server), the bibliographic information regarding a print job of the user is acquired from the bibliography server (Figure 18 S1808 selecting a job to obtain in S1809).  
With respect to Claim 9, Takigawa’686 shows an image forming apparatus wherein, in response to a user logging in to the image forming apparatus (Figure 18 S1801 log in of user), the bibliographic information regarding a print job of the user is acquired from the bibliography server (Figure 18 S1801-S1809).  
With respect to Claims 13-14, arguments analogous to those presented for claim 7, are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675